ELEVENTH AMENDMENT TO THE MANAGED PORTFOLIO SERIES CUSTODY AGREEMENT THIS AMENDMENT dated as of the 15th day of May, 2013, to the Custody Agreement, dated as of April 6, 2011, as amended(the "Agreement"), is entered into by and between Managed Portfolio Series, a Delaware statutory trust (the "Trust") and U.S. Bank National Association, a national banking association (the "Custodian"). RECITALS WHEREAS, the parties have entered into the Agreement; and WHEREAS, the parties desire to amend the series of the Trust to add funds; and WHEREAS, Article XV, Section 15.02 of the Agreement allows for its amendment by a written instrument executed by both parties. NOW, THEREFORE, the parties agree to amend the exhibits and add the following series of Managed Portfolio Series: Exhibit P, the Coho Defensive Equity Fund, is hereby added and attached hereto. Except to the extent amended hereby, the Agreement shall remain in full force and effect. IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be executed by a duly authorized officer on one or more counterparts as of the date and year first written above. MANAGED PORTFOLIO SERIES U.S. BANK, N.A. By: /s/ James R. Arnold By: /s/ Michael R. McVoy Name: James R. Arnold Name: Michael R. McVoy Title: President Title: Senior Vice President 1 Exhibit P to the Managed Portfolio Series Custody Agreement Name of Series Coho Defensive Equity Fund Multiple Series Trust DOMESTIC CUSTODY SERVICES FEE SCHEDULE at May, 2013 Annual Fee Based Upon Market Value Per Fund* […] basis point on average daily market value Minimum annual fee per fund - $[…] Plus portfolio transaction fees Portfolio Transaction Fees § $ […] – Book entry DTC transaction/Federal Reserve transaction/principal paydown § $ […] – Repo agreement/reverse repurchase agreement/time deposit/CD or other non- depository transaction § $ […] – Option/SWAPS/future contract written, exercised or expired § $ […] – Mutual fund trade/Fed wire/margin variation Fed wire § $ […] – Physical transaction § $ […] – Check disbursement (waived if U.S. Bancorp is Administrator) § $ […] – Segregated account per year § A transaction is a purchase/sale of a security, free receipt/free delivery, maturity, tender or exchange. § No charge for the initial conversion free receipt. § Overdrafts – charged to the account at prime interest rate plus 2. Out-Of-Pocket Expenses Including but not limited to expenses incurred in the safekeeping, delivery and receipt of securities, shipping, transfer fees, deposit withdrawals at custodian (DWAC) fees, and extraordinary expenses based upon complexity. *Subject to annual CPI increase, Milwaukee MSA. Fees are calculated pro rata and billed monthly. Advisor’s Signature below acknowledges approval of the domestic and global fee schedules on this Exhibit P. Coho Partners, Ltd. By: /s/ Glenn A. Dever Printed Name: Glenn A. Dever Title: PresidentDate: 7/26/13 2 Exhibit P (continued) to the Separate Series of Managed Portfolio Series Custody Agreement Global Sub-Custodial Services Annual Fee Schedule at May, 2013 […] 3 Exhibit P to the Separate Series of Managed Portfolio Series Custody Agreement Global Sub-Custodial Services Annual Fee Schedule at May, 2013 Base Fee - A monthly charge per account (fund) will apply based on the number of foreign securities held. § 1-25 foreign securities: $[…] § 26-50 foreign securities: $[…] § Over 50 foreign securities: $[…] § Euroclear – Eurobonds only.Eurobonds are held in Euroclear at a standard rate, but other types of securities (including but not limited to equities, domestic market debt and mutual funds) will be subject to a surcharge.In addition, certain transactions that are delivered within Euroclear or from a Euroclear account to a third party depository or settlement system, will be subject to a surcharge. § For all other markets specified above, surcharges may apply if a security is held outside of the local market. Cash Transactions: § 3rd Party Foreign Exchange – a Foreign Exchange transaction undertaken through a 3rd party will be charged $[…]. Tax Reclamation Services: Tax reclaims that have been outstanding for more than 6 (six) months with the client will be charged $[…] per claim. Out of Pocket Expenses § Charges incurred by U.S. Bank, N.A.for local taxes, stamp duties or other local duties and assessments, stock exchange fees, postage and insurance for shipping, facsimile reporting, extraordinary telecommunications fees, proxy services and other shareholder communications or other expenses which are unique to a country in which the client or its clients is investing will be passed along as incurred. § A surcharge may be added to certain out-of-pocket expenses listed herein to cover handling, servicing and other administrative costs associated with the activities giving rise to such expenses.Also, certain expenses are charged at a predetermined flat rate. § SWIFT reporting and message fees. 4
